IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                   No. 70223-8-
                      Respondent,
                                                   DIVISION ONE
              v.

                                                   UNPUBLISHED OPINION
EURAL DEWAYNE DEBBS, SR.,
                                                   FILED: jul       7 2014
                     Appellant.


       Per Curiam — Eural Debbs appeals his convictions for witness tampering and

fourth degree assault, arguing that the trial court erred in instructing the jury that it had a

"duty to return a verdict of guilty" if it found all the elements of the offense beyond a

reasonable doubt. This argument is controlled by our decision in State v. Ryan P.

Moore,      Wn. App.        , 318 P.3d 296 (2014) and the cases cited therein.

       Affirmed.


                             For the Court:



                                                              i3,^^v^




                                                                                    era     wo
                                                                                    HP
                                                                                    C_      —i^.
                                                                                    cr      m           '
                                                                                    i—     o-^;
                                                                                           -T) ' -,

                                                                                    —i
                                                                                           tf-cr
                                                                                          -^ -n n
                                                                                    3a>   C/5 TV". '
                                                                                    IX    zls £?' ""

                                                                                   en     L.» ,   — -


                                                                                   en     o5
                                                                                   o      Z'"~ "-"-C